Citation Nr: 0622203	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as latent rheumatic carditis with mitral valve 
disease.  

2.  Entitlement to service connection for residuals of 
hepatitis.  

3.  Entitlement to service connection for residuals of 
asbestos exposure.  

4.  Entitlement to service connection for a low back 
disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1964.  His military occupational specialty was as a 
stationary engineer.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The issues of entitlement to service connection for a heart 
disorder, residuals of asbestos exposure, and a low back 
disorder are being addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service medical records show treatment for infectious 
hepatitis with jaundice, but the evidence fails to show that 
the veteran currently has hepatitis or residuals thereof.  


CONCLUSION OF LAW

Residuals of hepatitis were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in September 2002, 
prior to the December 2002 rating decision which denied 
service connection for residuals of hepatitis.  The claimant 
submitted a notice of disagreement with that decision, and 
this appeal ensued.  The September 2002 letter specifically 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for residuals of hepatitis, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
claimant on these latter two elements, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of hepatitis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an examination is not required in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Service medical records reflect that the veteran was admitted 
to the hospital on September 28, 1963, and treated for 
infectious hepatitis with jaundice.  Associated symptoms 
included anorexia, nausea, dark urine, and yellow eyes.  
Symptomatic therapy was begun, and his symptoms improved.  He 
was released and determined to be fit for full duty on 
January 8, 1964.  The service medical records are absent for 
report of recurrence of hepatitis or residuals thereof.  

Similarly, postservice private and VA records are negative 
for report of recurrence of hepatitis or for treatment for 
any residuals thereof.  

In statements of record, the veteran points out that he was 
diagnosed with hepatitis during service.  He was hopeful that 
VA would award him service connection so that he would not 
have to deal with VA if further treatment was ever needed.  

The Board acknowledges the veteran's contentions.  It is 
pointed out, however, Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current residuals 
of hepatitis, the claim must be denied.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  


ORDER

Service connection for residuals of hepatitis is denied.  


REMAND

It is the veteran's contention that service connection is 
warranted for a heart disorder, claimed as latent rheumatic 
carditis with mitral valve disease, for residuals of asbestos 
exposure, and for a low back disorder.  He points out that he 
was noted to have a heart murmur during service and that 
latent rheumatic carditis with mitral valve disease was 
diagnosed.  While he admits that no difficulties were 
initially apparent, he ultimately developed cardiac 
palpitations whenever he engaged in rigorous physical 
activity.  These palpitations continued after service and in 
the mid 1980s, he experienced additional cardiac problems.  
He was ultimately diagnosed with coronary artery disease and 
in 2001, a stent was placed in an artery.  He argues that 
service connection is warranted.  

Additionally, the veteran asserts that he was exposed to 
asbestos during service as he worked in the main propulsion 
(engine room) on warships.  He argues that he has a current 
respiratory (lung) disorder that resulted from this inservice 
exposure.  Specifically, June 2002 records show bilateral 
calcified diaphragmatic pleural plaques likely indicative of 
prior asbestos exposure.  It is also his contention that he 
has a low back disorder of service origin.  He points out 
that minimal limitation of spinal motility was noted in 
February 1963 and that post service records show diagnoses of 
degenerative changes in the lumbar spine with bony spurring 
and narrowing of the intervertebral disc space at the level 
of L5-S1.  

Review of the service records reflects that a systolic murmur 
was noted in 1962.  No heart disease was found.  In February 
1963, minimal limitation of spinal motility, not considered 
disabling, was noted upon examination.  Post service records 
show that the veteran has been diagnosed with post service 
heart, respiratory, and low back disorders, as identified by 
the veteran.  

Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (2005).  It 
is the Board's conclusion that this regulation is applicable 
as to these claims.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his heart, lung, or back conditions, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Subsequently, numerous VA 
examinations should be conducted.  
Initially, the case, along with the 
evidence of record, should be forwarded 
to a VA physician with appropriate 
expertise for an opinion as to the 
following: (a) what was the nature of 
the veteran's heart condition, if any, 
in service, and the appropriate 
diagnosis thereof; (b) what is his 
current heart disability; (c) what is 
the etiology and duration of current 
heart disability; and (d) what is its 
relationship to anything of service 
origin or aggravation; (e) if the 
veteran had identifiable preexisting 
heart problems, were they altered or in 
any way increased by an incident of 
service, and, if so, on what medical 
evidence can this opinion be reached?  
It is requested that each of the 
examiner's opinions be addressed in 
terms of probability, that is, whether 
it is likely as not (i.e., at least a 
50 percent probability) that heart 
disease preexisted service, was 
incurred in or aggravated therein, etc.  
The opinions should be annotated to the 
evidence of record and all indicated 
tests and studies should be performed.  
A notation to the effect that the 
claims folder was available and 
reviewed should be included in the 
report.  

3.  Additionally, the case, along with 
the evidence of record, should be 
forwarded to a VA physician with 
appropriate expertise for an opinion as 
to the etiology of the veteran's lung 
disability.  All indicated tests and 
studies are to be performed.  Again, a 
notation to the effect that the claims 
folder was available and reviewed 
should be in the report.  The examiner 
is requested to note the veteran's 
history as an engineer during service, 
and, if necessary, he/she should 
further question the veteran on his 
social and occupational history as it 
may relate to lung disease.  

The examiner should render an opinion, 
without resorting to speculation, as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current pulmonary 
disability is due to or aggravated by 
the veteran's active duty service.  

4.  Then, the case, along with the 
evidence of record, should be forwarded 
to a VA physician with appropriate 
expertise for an opinion as to the 
etiology of the veteran's back condition.  
Again, the examiner must 


annotate that the claims file was in fact 
made available for review in conjunction 
with the exam.  All testing deemed 
necessary should be performed, and all 
findings should be reported in detail, 
and all opinions should be annotated to 
the evidence of record.  

Following review of the claims file and 
examination of the veteran, the 
examiner should render an opinion, 
without resorting to speculation, as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current back 
disability is due to or aggravated by 
the veteran's active duty service.   

5.  Subsequently, the AMC should 
readjudicate the veteran's claims for 
service connection for a heart 
disorder, residuals of asbestos 
exposure, and a back disorder.  If any 
benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC.  The SSOC must notify the 
veteran of all relevant actions taken 
on these claims for benefits, and 
summarize the evidence and include 
discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


